          Case 1:21-cv-00027-LY Document 29 Filed 04/16/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MEDIA CHAIN, LLC,

       Plaintiff,

v.                                                  Case No. 1:21-cv-00027-LY

ROKU, INC.,

       Defendant.


                        PRE-MARKMAN SCHEDULING ORDER

       On April 7, 2021, the parties appeared before the Court through counsel for the Initial

Pretrial Conference and conferred about case management deadlines.             The Court, having

considered the recommendations of counsel, hereby ORDERS that the stay imposed by this

Court's Order of March 24, 2021 (Doc. No. 24) is LIFTED for the proceedings specified in this

Order, and further ORDERS the following Case Management Deadlines:

           Case Management Deadlines                          Date

           File Motion to Transfer                            April 20, 2021

           Response in Opposition to Motion to Transfer       June 8, 2021

           Reply in Support of Motion to Transfer             June 21, 2021

           Disclosure: Claims / Infringement                  June 21, 2021

           Disclosure: Invalidity Contentions                 August 2, 2021

           Identify Claim Terms to be Construed               August 23, 2021

           Joint Claim Construction Statement                 September 27, 2021

           Close of Claim Construction Discovery              December 1, 2021

           Opening Claim Construction Brief                   December 10, 2021


                                                1
          Case 1:21-cv-00027-LY Document 29 Filed 04/16/21 Page 2 of 3




           Reply Claim Construction Brief                     January 11, 2022

       IT IS FURTHER ORDERED that this case is set for a tutorial to the Court at 9:30 a.m.,

January 26, 2022, Courtroom 7, 7th Floor, United States Courthouse, 501 West Fifth Street,

Austin, Texas.

       IT IS FURTHER ORDERED that the claim construction hearing is set immediately

following the tutorial on January 26, 2022.

       IT IS FURTHER ORDERED that no party shall engage in any discovery other than with

respect to the claim construction proceedings and motion to transfer as described in this Order

without further order of the Court, unless by agreement of the parties and approval of the Court.




SIGNED this            day of April, 2021.


                                                 HON. LEE YEAKEL
                                                 UNITED STATES DISTRICT JUDGE




                                                2
          Case 1:21-cv-00027-LY Document 29 Filed 04/16/21 Page 3 of 3




Dated: April 16, 2021.

Respectfully submitted,                            Respectfully submitted,

MORGAN & MORGAN, P.A.                              WINSTON & STRAWN LLP
Business Trial Group

/s/ David Tamaroff                                 /s/ Dustin Edwards
David F. Tamaroff (Fla. Bar No. 92084)             Dustin J. Edwards (SBN 24042335)
703 Waterford Way, Suite 1000                      800 Capital Street, Suite 2400
Miami, Florida 33126                               Houston, TX 77002
Tel: (305) 929-1900                                Tel. (713) 651-2600
Fax: (305) 929-1941                                Fax (713) 651-2700
dtamaroff@forthepeople.com                         dedwards@winston.com

Counsel for Plaintiff Media Chain, LLC             Michael A. Tomasulo (pro hac vice)
                                                   David K. Lin (pro hac vice)
                                                   Joe Netikosol (pro hac vice)
                                                   333 S. Grand Avenue
                                                   Los Angeles, CA 90071
                                                   Tel. (213) 615-1700
                                                   Fax (213) 615-1750
                                                   mtomasulo@winston.com
                                                   dlin@winston.com
                                                   jnetikosol@winston.com

                                                   Katherine Vidal (pro hac vice)
                                                   275 Middlefield Road
                                                   Menlo Park, CA 94025
                                                   Tel. (650) 858-6500
                                                   Fax (650) 858-6550
                                                   kvidal@winston.com

                                                   Counsel for Defendant Roku, Inc.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 16, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to

counsel of record using that system.

                                               /s/ David Tamaroff
                                               David F. Tamaroff



                                               3
